       Case 1:20-cr-00060-LG-RPM Document 26 Filed 09/21/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

VERSUS                                      CRIMINAL NO. 1:20-cr-00060-LG-RPM

ROHITH MATHEW                                                               DEFENDANT

         MOTION TO RECORD THE EFFECTS OF COVID-19 ON THE
            JURY POOL AND IF DISPARATE RACIAL IMPACT IS
        DEMONSTRATED TO BAR THE EXERCISE OF PEREMPTORY
          STRIKES AGAINST NON-WHITE VENIRE MEMBERS OR
            ALTERNATIVELY REQUIRE THE PERSON USING A
             PEREMPTORY STRIKE ON A MINORITY TO GIVE
        SATISFACTORY RACE NEUTRAL REASON IN ACCORDANCE
                    WITH BATSON V. KENTUCKY

       COMES NOW ROHITH MATHEW, by and through the undersigned counsel, and

moves this Court, pursuant to the Fifth, Sixth, Eighth and Fourteenth Amendments to the

Constitution of the United States to take necessary steps to protect the jury selection

process and ensure a fair cross-section of the community participate in any trial by

recording the impact of COVID-19 on the venire and if disparate impact is demonstrated to

bar the use of peremptory strikes against non-white venire members during jury selection,

or alternatively if the Government uses a strike on a minority the Defendant’ doesn’t have to

prove a prima facie showing that race was a criteria for the exercising or the peremptory

strike on the minority the Government must give a race neutral reason, upon using any

peremptory strike on a minority. See Batson v. Kentucky, 476 U.S. 79 (1986). In support of

this motion, Defendant would show the following:

       1.     We are in unprecedented times. The United States District Court has

recognized the pandemic and entered numerous general and special orders, the most recent


                                             1
       Case 1:20-cr-00060-LG-RPM Document 26 Filed 09/21/20 Page 2 of 6




being Special Order 10 on September 11, 2020, which provide:

            The Court has therefore concluded that it should use this possible
            window to try criminal cases if it can safely do so. To that end, it has
            developed a comprehensive jury-resumption plan that includes steps
            such as staggered jury selections, limited numbers of trials in each
            courthouse, requiring social distancing, requiring masks, providing face
            shields, providing retractable shields in the courtrooms to separate
            jurors and trial participants, deep cleaning of the courtrooms, hand
            sanitizers, and other similar measures.

            While these steps should mitigate the risk of exposure, they also limit
            the number of cases that the Court can try at one time and the types of
            cases that can be safely tried. For example, appropriate social
            distancing would not be feasible in multi-defendant cases. Similarly,
            longer trials create greater risks of (1) exposure; (2) overlapping trials in
            the same courthouse; and (3) the need to quarantine or take other
            measures before the case concludes. In sum, there will be cases set for
            trial, but all others will remain subject to a stay.

                                   See Special Order 10 signed September 11, 2020.

      2.     Data from the Mississippi Department of Health indicates that 55% of people

infected             with                COVID-19                 are               non-white,

https://msdh.ms.gov/msdhsite/_static/14,0,420.html (last visited August 22, 2020), yet

Mississippi is 59% White. https://www.census.gov/quickfacts/MS. Further, Harrison

County Mississippi has 3,727 reported confirmed cases of COVID-19 and 72 deaths. Over

1.8 % of Harrison County has had COVID-19.

      3.     The jury venire in the defendant’s case comes from the 6 southern counties in

Mississippi, and Greene County, Mississippi. Greene County has a population of 13,000

with 343 testing positive for COVID-19 , or over 2.6% of their population. Seventeen deaths

or 5% of the people who contract COVID-19 in Greene County, Mississippi die. The State

average is around 3.0%



                                               2
        Case 1:20-cr-00060-LG-RPM Document 26 Filed 09/21/20 Page 3 of 6




        4.    The six southern counties in Mississippi have the following case breakdown:

County        # of Cases    Deaths    Population         % of Population COVID Positive

Harrison      3727          72        208,000            1.8

Hancock       561           21        47,632             1.2

Jackson       3,378         67        143,617            2.4

George        744           13        24,250             3.0

Stone         350           11        18,336             2.0

Pearl River   862           50        55,536             1.5


        5.    Special Order 10 does not specify the entire procedure this court must follow.

As a preliminary request the Defendant asks this court to provide a copy of any document

proposed to be sent to prospective jurors and further to provide an explanation for how

jurors will request excuses or exemptions. The Defendant further requests that prior to the

granting of an excuse or exemption the Clerk record the potential jurors name, age, race

and gender as well as the proffered excuse or exemption and that this information be

included in the case file in this matter. The Defendant specifically requests this information

regardless of when the excuse or exemption is granted – prior to date of service, during

general qualification or the venire or after being placed on panels for consideration in this

matter.

        6.    The Supreme Court of the United States has held that an “impartial jury” is

one drawn from “a representative cross-section of the community.” Holland v. Illinois, 493

U.S. 474, 480 (1990); Duren v. Missouri, 439 U.S. 357 (1979). If the record indicates a

disparate racial impact on the jury pool that this Defendant’s jury will be selected from

                                                3
        Case 1:20-cr-00060-LG-RPM Document 26 Filed 09/21/20 Page 4 of 6




remedial action must be taken.

        7.       The Supreme Court of the United States has unequivocally declared that racial

discrimination in jury selection will not be tolerated, and any verdict entered by a jury

tainted with this discrimination cannot stand. Flowers v. Mississippi, 139 S. Ct. 2228, 588

US __ (2019); Batson v. Kentucky, 476 U.S. 79 (1986).

        8.       Although the right to peremptory strikes is given to parties by Federal Rules

of Criminal Procedure Rule 24(b)(2), that right must give way to the Equal Protection

Clause of the United States Constitution and it is in the inherent power of a court enforcing

the Equal Protection Clause to exercise such remedies to prevent its violation as are

effective in doing so. Batson v. Kentucky, 476 U.S. 79 (1986), Swain v. Alabama, 380 U.S.

202, 224 (1965).1

        9.       The defendant understands the additional costs and expenses a jury trial will

bring to the courts at this time and potential prejudice to himself and has no objection to a

continuance and waives constitutional and statutory speedy trial rights so the overall

prejudicial affect of COVID-19 on his jury trial will not take place. (The list of potential

prejudice to defendant includes: masked jurors, witnesses, attorneys, court personnel, or

someone testing positive; delay in case to ensure proposed social distancing; people who do

not want to be there and the only person they can place blame on is defendant.) No safe

scientific or medical procedures have been proposed or approved.

        10.      Protecting the right of non-white jurors to serve, particularly in this time


1
  Statute and Rule provide only for the number of peremptory strikes. Though the Supremacy Clause would
permit complete abrogation of the statute if necessary, to remedy racial discrimination, that is not necessary in
this matter. Either party may use up to the full number of peremptoriness, and only need be restricted in their
use against non-white venire members.

                                                       4
       Case 1:20-cr-00060-LG-RPM Document 26 Filed 09/21/20 Page 5 of 6




where they are disproportionately impacted by COVID-19 yet appear at the courthouse

willing to serve is essential. The integrity of the very process, as well as the dignity and civil

rights of the citizens who present themselves for the often onerous duty of sitting in

judgment on their fellow men and women, demands no less. Powers v. Ohio, 499 U.S. 400,

412 (1991); Georgia v. McCollum, 505 U.S. 42, 49 (1992); Edmonson v. Leesville Concrete

Co., 500 U.S. 614, (1991); State v. Flowers, 947 So. 2d 910 (Miss. 2007).

       WHEREFORE, premises considered, the defendant respectfully requests that this

honorable Court bar the exercise peremptory strikes against non-white venire members

during jury selection by the Government, or alternatively if the Government uses strikes on

non-white jurors they must give satisfactory race neutral reasons without the defense

showing that race was a criteria for the exercised peremptory strike.

       RESPECTFULLY SUBMITTED this, the 21st day of September, 2020.

                                             ROHITH MATHEW, Defendant

                                             BY:    /s/Jim Davis
                                                    JIM DAVIS




                                                5
       Case 1:20-cr-00060-LG-RPM Document 26 Filed 09/21/20 Page 6 of 6




                             CERTIFICATE OF SERVICE

       I, JIM DAVIS, counsel of record for Defendant ROHITH MATHEW, do hereby

certify that I have this date filed a true and correct copy of the foregoing Motion to

Record the Effects of COVID-19 on the Jury Pool and if Disparate Racial Impact is

Demonstrated to Bar the Exercise of Peremptory Strikes Against Non-White Venire

Members or Alternatively Require the Person Using a Peremptory Strike on a Minority

to Give Satisfactory Race Neutral Reason in Accordance with Batson v. Kentucky with

the Clerk of the Court using the ECF filing system that automatically notifies, and

provides a copy of same to, all interested parties.

       SO CERTIFIED this, the 21st day of September, 2020.


                                                 /s/Jim Davis
                                                 JIM DAVIS




JIM DAVIS, MSB No. 5830
1904 24th Avenue
P.O. Box 1839
Gulfport, MS 39502
Phone: 228-864-1588
Fax: 228-863-5008




                                             6
